ftPP£AL ^ns. nVN-nogrtj-rg^ O3h4-Q09S-C^
            03-14-00494-CR & 03-14-00495-CR
            i^ptftc fcUMu&L    - cxWfcUAd-r             r^ RECEIVED\
                       V                                      OCT 1 6 2015
        ^<A«tfL &e 1fc*frS -     ftePtlifc              \
                                                            THIRDCOUW OfAPPEALS,
                                                               JffFREYD.KYIF /




          tartmo^ <$&. oVbu^e-no^P^           a£vi\£^



»ro owa ** w^ *w ^ <*^« u»uc< no^oNis. **»»
i*»»l ***>» ytfM, mwjt (***< -ow*r c**e<. <>o ikI wspo^

^£roNvot^ v^     te -TvWf irvfttf* 6fw* wc^ mf^e-


                                     rTDfl^    1LX
                                       O




                                   '>               £       :=


                                                    ri      "S.


             s
             o.
                                   ^                    \   s




             -•
                                   g
                                   Cy- 1
                                                   ^feO     «==
                                                                E~
                                   a       Tr-              —-




                                   *^,                      'J
                                                            "5.
                                   ."" -/•                  _^_
                                   ^-          .    I
             Q                         O 71 l_
                                           0            '
                                       Kl^-2
                                   5^ o• -b?
                                                                r-

                                   a*-J!                        r-

                                                                i.n
                                                                CM
                                                                •«-»
                                                                •i-i

                                                                Is-
                                                                (D
        H>                                                      r-

        in
    In
    7S~
<3~-

                       u
                       •^
i                      r
                       r
        rO             r-
    Uj "3~
    <2u                    y
    ^            n
    <t                 1""

    24                 •       i




                       3
    ^
    a
                  o
                  -3   <r

                       c£